September 14, 2009


Mr. Bill F. Bogle
Harris Finley & Bogle, P.C.
777 Main Street, Suite 3600
Fort Worth, TX 76102


Mr. Stephen L. Tatum
Cantey Hanger LLP
600 West 6th St., Suite 300
Fort Worth, Tx 76102-3685
Mr. Blake Allen Bailey
Cantey Hanger LLP
181 Grand Ave., Suite 222
Southlake, TX 76092


Honorable Ken Curry
Judge, 153rd District Court
401 West Belknap
Fort Worth, TX 76196-0225

RE:   Case Number:  09-0768
      Court of Appeals Number:  02-09-00267-CV
      Trial Court Number:  153-238622-09

Style:      IN RE  LIFEGUARD BENEFIT SERVICES, INC. AND THE AMACORE GROUP,
      INC.

Dear Counsel:

      Today  the  Supreme  Court  of  Texas  granted  Relators'  Motion  for
Emergency Stay and issued the enclosed stay order  in  the  above-referenced
case.  The parties are to immediately notify this  Court  of  the  Court  of
Appeal's decision on the interlocutory appeal.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|   | |